Name: Commission Regulation (EEC) No 1614/92 of 24 June 1992 amending Regulation (EEC) No 1613/71 laying down detailed rules for fixing cif prices and levies on rice and broken rice and the corrective amounts relating thereto
 Type: Regulation
 Subject Matter: prices;  transport policy;  tariff policy;  plant product;  EU finance
 Date Published: nan

 25. 6. 92 Official Journal of the European Communities No L 170/ 15 COMMISSION REGULATION (EEC) No 1614/92 of 24 June 1992 amending Regulation (EEC) No 1613/71 laying down detailed rules for fixing cif prices and levies on rice and broken rice and the corrective amounts relating thereto between that quality and the qualities listed in the Annex to Regulation (EEC) No 1613/71 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular Article 16 (3) thereof, Whereas Commission Regulation (EEC) No 1613/71 (3), as last amended by Regulation (EEC) No 2325/88 (4), lays down the corrective amounts for quantities of rice offered on the world market and the standard quality for which the threshold price is fixed ; Whereas long-grained rice from South America has been offered on the world market for a certain time ; whereas that variety is not listed in the Annex to Regulation (EEC) No 1613/71 ; Whereas, with a view to determining the cif prices, it is necessary to fix a corrective amount for that quality taking into account the standard Community quality on the one hand, and the difference in price and characteristics HAS ADOPTED THIS REGULATION : Article 1 In Annex II to Regulation (EEC) No 1613/71 under Type 12, 'USA Long' is hereby replaced by 'USA, Argentinian, Uruguayan Long'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1992. For the Commission Ray MAC SHARRY Member of the Commission ( ¢) OJ No L 166, 25. 6. 1976, p. 1 . O OJ No L 73, 19. 3 . 1992, p. 7. 0 OJ No L 168, 27. 7. 1971 , p. 28 . (4) OJ No L 202, 27. 7. 1988, p. 41 .